     Case 2:19-cr-00659-DMG Document 27 Filed 11/26/19 Page 1 of 12 Page ID #:78



1    NICOLA T. HANNA
     United States Attorney
2    PATRICK R. FITZGERALD
     Assistant United States Attorney
3    Chief, National Security Division
     WILLIAM M. ROLLINS (Cal. Bar No. 287007)
4    Assistant United States Attorney
     Terrorism and Export Crimes Section
5         1500 United States Courthouse
          312 North Spring Street
6         Los Angeles, California 90012
          Telephone: (213) 894-7407
7         Facsimile: (213) 894-2927
          E-mail:    william.rollins@usdoj.gov
8

9    Attorneys for Plaintiff
     UNITED STATES OF AMERICA
10
                            UNITED STATES DISTRICT COURT
11
                      FOR THE CENTRAL DISTRICT OF CALIFORNIA
12

13   UNITED STATES OF AMERICA,               No. CR 19-659-DMG

14             Plaintiff,                    GOVERNMENT’S MOTION IN LIMINE TO
                                             ADMIT EVIDENCE OF DEFENDANT’S
15                   v.                      PRIOR FRAUDULENT CONDUCT PURSUANT
                                             TO RULE 404(B); MEMORANDUM OF
16   FEREIDOUN CHAPARLI,                     POINTS AND AUTHORITIES
       aka “Fred Chaparli,”
17
               Defendant.
18

19

20

21        Plaintiff United States of America, by and through its counsel

22   of record, the United States Attorney for the Central District of

23   California and Assistant United States Attorney William M. Rollins,

24   hereby files its motion in limine to admit evidence of prior conduct

25   by defendant FEREIDOUN CHAPARLI (“defendant”).

26   //

27   //

28   //
     Case 2:19-cr-00659-DMG Document 27 Filed 11/26/19 Page 2 of 12 Page ID #:79



1         This motion is based upon the attached memorandum of points and

2    authorities, the attached exhibits, the files and records in this

3    case, and such further evidence and argument as the Court may permit.

4    Dated: November 26, 2019             Respectfully submitted,

5                                         NICOLA T. HANNA
                                          United States Attorney
6
                                          PATRICK R. FITZGERALD
7                                         Assistant United States Attorney
                                          Chief, National Security Division
8

9                                               /s/ William M. Rollins
                                          WILLIAM M. ROLLINS
10                                        Assistant United States Attorney

11                                        Attorneys for Plaintiff
                                          UNITED STATES OF AMERICA
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                            2
     Case 2:19-cr-00659-DMG Document 27 Filed 11/26/19 Page 3 of 12 Page ID #:80



1                       MEMORANDUM OF POINTS AND AUTHORITIES
2    I.   INTRODUCTION
3         Defendant FEREIDOUN CHAPARLI (“defendant”) is charged with one

4    count of bank fraud (18 U.S.C. § 1344), two counts of wire fraud (18

5    U.S.C. § 1343), one count of aggravated identity theft (18 U.S.C.

6    § 1028A), and one count of false statements to a financial

7    institution (18 U.S.C. § 1014).       (Dkt. 15.)    The charges arise out of

8    a scheme in which defendant submitted falsified tax return documents

9    inflating his income – including a tax form that contained his wife’s

10   name and social security number – to obtain loans for exotic cars.

11   After defendant fraudulently obtained the loans, he would sell or

12   lease the cars for cash to other buyers and renters without notifying

13   the banks that he no longer possessed the cars.         Defendant was

14   arrested as he attempted to leave the United States for Istanbul on

15   October 16, 2019. 1

16        Through the instant motion, the United States seeks to introduce

17   in its case-in-chief evidence of defendant’s prior acts pursuant to

18   Federal Rule of Evidence 404(b), to wit: (1) defendant’s fraud in

19   connection with a concert promotion scam that allegedly caused

20   $40,000 in losses to a prior business partner in 2013; (2)

21   defendant’s embezzlement of at least $90,000 from a commercial bank

22

23        1 According to defense counsel, defendant will seek to continue
24   the trial from December 17, 2019 until April 21, 2020, and the
     government does not oppose defendant’s request for a continuance.
25   Thus, should the Court continue the trial, the government does not
     expect that the Court will need to decide this motion on the current
26   final pretrial conference date (December 3, 2019). Nevertheless, the
27   government submits this brief now because defendant’s application for
     bail review is scheduled for December 3, 2019 and the prior
28   fraudulent acts relate to defendant’s danger to the community and his
     risk of flight.
     Case 2:19-cr-00659-DMG Document 27 Filed 11/26/19 Page 4 of 12 Page ID #:81



1    account held by a prior business defendant operated jointly with a

2    different victim in 2016; and (3) evidence that defendant received

3    approximately $635,481.71 in deposits during the 2017 tax year and

4    withdrew approximately $634,084.11 that same year (together with the

5    uncharged acts relating to false identity, “Prior Uncharged Acts”).

6          As detailed below, defendant’s Prior Uncharged Acts are

7    probative of defendant’s knowledge and intent to defraud, and they

8    establish that defendant’s use of falsified tax return documents in

9    the instant case was not an accident or mistake.         This prior act

10   evidence – such as the volume and frequency of defendant’s recent

11   cash deposits (which are also inextricably intertwined with the

12   charged conduct) and his past conversion of third-party funds for

13   personal gain – further explain defendant’s potential motives in

14   falsifying income tax documents and engaging in aggravated identity

15   theft in order to obtain loans for the cars at issue here.           The Prior

16   Uncharged Acts, moreover, are not unduly remote in time, relate to

17   similar small business scams, and are not unfairly prejudicial.

18   Thus, for reasons set forth below, evidence regarding the Prior

19   Convictions and Prior Uncharged Act should be admitted under Federal

20   Rule of Evidence 404(b). 2

21   II.   EVIDENCE TO BE ADMITTED
22         On November 6, 2019, the government provided notice of its

23   intent to admit the following prior acts pursuant to Rule 404(b):

24             •   Evidence that defendant defrauded a victim,
                   M.A., out of $40,000 in connection with a
25                 purported concert. (Ex. 1.) According to
26
           2Alternatively, the government seeks to admit this evidence in
27
     a rebuttal case or on cross examination if defendant argues that he
28   acted in good faith, or if he testifies, pursuant to Federal Rules of
     Evidence 608 and 609.
                                        2
     Case 2:19-cr-00659-DMG Document 27 Filed 11/26/19 Page 5 of 12 Page ID #:82



1                 M.A., defendant asked for cash up front and
                  claimed that defendant would pay singers for a
2                 concert at the Palladium. Eventually, M.A.
                  paid defendant a total of $40,000 but the
3
                  “business deal was found to be fraudulent.”
4                 (Id.) When M.A. asked defendant for his money
                  back, defendant wrote M.A. a check that could
5                 not be cashed and claimed that he would write
                  M.A. another check. (Id.) M.A. filed a
6                 police report regarding the fraud with the Los
                  Angeles Police Department (“LAPD”) on
7
                  September 25, 2013. (Id.)
8
              •   Evidence that defendant embezzled $90,000 from
9                 his business partner, K.H. (Ex. 2.)
                  According K.H., he shared a tire import and
10                distribution business with defendant. (Id.)
                  In January of 2016, K.H. discovered that there
11
                  was approximately $25,000 missing from the
12                business’s joint commercial bank account.
                  (Id.) K.H. learned that defendant had written
13                about $90,000 worth of unauthorized checks
                  from the joint account to “unknown companies.”
14                (Id.) 3 K.H. filed a police report with the
                  LAPD on January 22, 2016. (Id.)
15

16        The government also seeks to admit bank records showing that
17   defendant received approximately $635,481.71 in deposits during the
18   2017 tax year and withdrew approximately $634,084.11 that same year.
19   Throughout 2017 – the same year for which defendant submitted a
20   falsified tax return to obtain a loan for a Lamborghini, as charged
21   in the Indictment 4 - defendant also deposited a total of
22   approximately $54,290 in cash into his personal checking account.             Of
23

24        3 The government is continuing to investigate additional prior
     allegations of wrongdoing by defendant and reserves the right to seek
25   to admit such acts pursuant to Rule 404(b).
26        4 In particular, on or about May 31, 2018, defendant caused a
     fraudulent 2017 Form 1040 personal income tax return document to be
27   submitted to a car dealership in Calabasas, California. (Dkts. 1,
     15.) The return stated that defendant’s adjusted gross income for
28   2017 was $346,573. In fact, the tax return that defendant actually
     filed with the IRS reported a total of $16,728.
                                        3
     Case 2:19-cr-00659-DMG Document 27 Filed 11/26/19 Page 6 of 12 Page ID #:83



1    the 24 cash deposits defendant made that year, all of the deposits

2    were under the $10,000 threshold that triggers a currency transaction

3    reporting (“CTR”) requirement.      Such deposits are consistent with a

4    pattern of “structuring,” which criminals and criminal organizations

5    often use to conceal an illicit source of income from law

6    enforcement.

7    III. THE GOVERNMENT’S PROPOSED 404(b) EVIDENCE IS ADMISSIBLE
8         As the Supreme Court, the Ninth Circuit, and other courts have

9    repeatedly held, evidence of prior false statements and deceptive

10   acts – particularly when made to obtain money from others – is

11   admissible under Rule 404(b) in a prosecution for subsequent fraud or

12   false statements.    Such evidence is probative of the defendant’s

13   state of mind, to show that he or she knew that their statements were

14   false or misleading, and did not act by accident or mistake.           See

15   Fed. R. Evid. 404(b) (relevant evidence of prior crimes and prior

16   uncharged acts is admissible to prove “motive, opportunity, intent,

17   preparation, plan, knowledge, identity, absence of mistake, or lack

18   of accident”).

19        Rule 404(b) is a “rule of inclusion,” not exclusion.           United

20   States v. Curtin, 489 F.3d 935, 944 (9th Cir. 2007).          Evidence

21   covered by Rule 404(b) is admissible if it is “relevant in such a way

22   as to avoid being nothing more than character or propensity

23   evidence.”   Id.; see also United States v. Vo, 413 F.3d 1010, 1018

24   (9th Cir. 2005).    Furthermore, “[s]imilarity is not always a

25   prerequisite to admissibility under Rule 404(b),” but rather

26   “depend[s] on the evidential hypothesis which is being employed.”

27   United States v. Arambula-Ruiz, 987 F.2d 599, 603 (9th Cir. 1993)

28   (citation omitted).

                                            4
     Case 2:19-cr-00659-DMG Document 27 Filed 11/26/19 Page 7 of 12 Page ID #:84



1         Here, as set forth below, the prior uncharged acts relating to

2    defendant’s fraud in his business dealings, as well as the suspicious

3    deposits and withdrawals associated with defendant’s bank account in

4    the 2017 tax year, satisfy the conditions for admissibility under

5    Rule 404(b).   All of this evidence should thus be admitted for non-

6    propensity purposes at trial.

7         A.    The Prior Acts of Fraud are Probative of Defendant’s Intent
8               and Show the Absence of a Mistake or Accident

9         First, evidence that defendant previously defrauded two

10   individuals in connection with business dealings in 2013 and 2016, as

11   well as the high-value deposits and withdrawals associated with

12   defendant’s bank account in 2017, are probative of his intent and

13   show that his submission of falsified tax return documents here was

14   not the result of a mistake or accident.

15        Evidence of prior acts going to a defendant’s state of mind

16   should generally be admitted.      See United States v. Cherer, 513 F.3d

17   1150, 1157 (9th Cir. 2008).      This is especially true when the prior

18   acts involve fraud, dishonesty, or false statements.          See, e.g.,

19   United States v. San Martin, 505 F.2d 918, 922-23 (5th Cir. 1974)

20   (“Prior crimes involving deliberate and carefully premeditated intent

21   - such as fraud and forgery - are far more likely to have probative

22   value with respect to later acts than prior crimes involving a

23   quickly and spontaneously formed intent, such as assault”); Weiss v.

24   United States, 122 F.2d 675, 682 (5th Cir. 1941) (exception to

25   general rule against admission of prior crimes evidence applies where

26   “crime charged is one of a series of swindles or other crimes

27   involving a fraudulent intent, or where crime charged is part of a

28   plan or system of criminal action”).

                                            5
     Case 2:19-cr-00659-DMG Document 27 Filed 11/26/19 Page 8 of 12 Page ID #:85



1         Indeed, the Ninth Circuit has repeatedly held that in fraud

2    cases, evidence of prior crimes involving fraud, dishonesty or false

3    statements is admissible as probative of fraudulent intent, and to

4    negate claims of good faith or ignorance. 5       For example, United

5    States v. Evans, 796 F.2d 264 (9th Cir. 1986), concerned a

6    prosecution for mail fraud and embezzlement.         The government

7    introduced evidence of the defendant’s prior convictions for false

8    statements and mail and securities fraud.        The Ninth Circuit held

9    that such evidence was admissible under Rule 404(b) to show

10   fraudulent intent.    Id. at 265.

11        Similarly, United States v. Diggs, 649 F.2d 731 (9th Cir. 1981),

12   overruled on other grounds by United States v. McConney, 782 F.2d

13   1195 (9th Cir. 1984) (en banc), was a prosecution for mail and wire

14   fraud.   In that case, the government introduced evidence that prior

15   to the charged offense, the defendant had used a bank fraudulently to

16   obtain money from other persons.       The Ninth Circuit held that such

17   evidence was admissible under Rule 404(b) as evidence of intent to

18   defraud, among other things.      Id. at 737.    Further, in United States

19   v. Jenkins, 785 F.2d 1387 (9th Cir. 1986), a prosecution for

20   conspiracy to defraud the government through false statements in a

21   Federal Housing Administration loan application, the government

22   introduced evidence that the defendant had previously used fraudulent

23   means to secure conventional loans.       The Ninth Circuit held that such

24

25        5 When offered to prove intent, prior bad acts need only be
     similar enough to “make the existence of the defendant’s state of
26   mind more probable than it would be without the evidence.” United
27   States v. Blitz, 151 F.3d 1002, 1008 (9th Cir. 1998). In addition,
     proof of other acts need only be such that “the jury reasonably could
28   have concluded” that the prior acts occurred. Huddleston v. United
     States, 485 U.S. 681, 691 (1988).
                                        6
     Case 2:19-cr-00659-DMG Document 27 Filed 11/26/19 Page 9 of 12 Page ID #:86



1    evidence was properly admitted under Federal Rule of Evidence 404(b)

2    as evidence of intent, knowledge, bad faith, and absence of mistake.

3    Id. at 1395.

4         Other Ninth Circuit decisions further confirm that prior

5    fraudulent acts are probative of defendant’s knowledge, intent, and

6    lack of mistake in a subsequent fraud, and are therefore admissible

7    under Rule 404(b).    See, e.g., United States v. Ford, 632 F.2d 1354,

8    1375 (9th Cir. 1980) (evidence of embezzlement of funds from a trust

9    admissible to prove intent to embezzle funds in a pension credit

10   scheme); United States v. Sager, 227 F.3d 1138, 1148 (9th Cir. 2000)

11   (evidence of prior conviction for mail fraud held admissible in

12   prosecution for mail theft and possession of stolen mail, to rebut

13   defense claims of innocent explanation for presence and conduct at

14   scene of offense); United States v. Spillone, 879 F.2d 514, 519-20

15   (9th Cir. 1989) (evidence of prior conviction for extortion held

16   admissible in prosecution for extortion to establish requisite intent

17   element).

18        Here, similarly, defendant’s prior attempts to pass off bad

19   checks after defrauding an investor in 2013, and his embezzlement of

20   company funds without the knowledge of his business partner in 2016,

21   are probative of his knowledge and intent and tend to show that

22   defendant’s submission of falsified tax return documents to the

23   lenders here was not the result of an accident, good faith, or

24   mistake.    In addition, the hundreds of thousands of dollars of

25   withdrawals and deposits into defendant’s bank account in 2017 help

26   establish that defendant knew the 2017 tax return he submitted to the

27   banks was fraudulent – particularly given that defendant actually

28

                                            7
     Case 2:19-cr-00659-DMG Document 27 Filed 11/26/19 Page 10 of 12 Page ID #:87



1    reported an adjusted gross income of only $16,728 to the IRS that

2    same year.

3         Of course, given that defendant actually falsified his reported

4    income for the tax year 2017, the 2017 bank records are separately

5    admissible “for the purpose of providing the context in which the

6    charged crime occurred.”      United States v. Collins, 90 F.3d 1420,

7    1428 (9th Cir. 1996).     Evidence is considered “inextricably

8    intertwined” when it “‘constitutes a part of the transaction that

9    serves as a basis for the criminal charge’ or is ‘necessary

10   to . . . permit the prosecutor to offer a coherent and comprehensible

11   story regarding the commission of the crime.’”           United States v.

12   Rrapi, 175 F.3d 742, 748-49 (9th Cir. 1999) (internal citation

13   omitted) (quoting United States v. Vizcarra-Martinez, 66 F.3d 1006,

14   1012-13 (9th Cir. 1995)).

15        B.    The Prior Acts are Not Unduly Remote in Time
16        The Ninth Circuit “has not adopted a bright-line rule concerning

17   remoteness in time.”     United States v. Rude, 88 F.3d 1538, 1550 (9th

18   Cir. 1996) (citations omitted).       However, courts have admitted

19   evidence of acts less remote than those at issue here. See United

20   States v. Ross, 886 F.2d 264, 267 (9th Cir. 1989) (acts occurring

21   twelve years ago not too remote); United States v. Smith, 282 F.3d

22   758, 769 (9th Cir. 2002) (acts occurring eleven years ago not too

23   remote); Rude, 88 F.3d at 1550 (affirming admission of evidence

24   relating to fraudulent transactions dating back seven and eight

25   years).   The prior acts of fraud in this case occurred in 2013 and

26   2016, and defendant’s withdrawals and deposits occurred in 2017 --

27   the same tax year in which he allegedly falsified a tax return here.

28

                                             8
     Case 2:19-cr-00659-DMG Document 27 Filed 11/26/19 Page 11 of 12 Page ID #:88



1    IV.   THE PROBATIVE VALUE OF THE PROPOSED 404(B) EVIDENCE IS NOT
           SUBSTANTIALLY OUTWEIGHED BY THE DANGER OF UNFAIR PREJUDICE
2

3          Finally, there is nothing about any of the proffered 404(b)

4    evidence that would so inflame the jury that it would rise to the

5    level of unfair prejudice.      The Ninth Circuit has long recognized the

6    distinction between evidence that is prejudicial and that which is

7    unfairly prejudicial: 404(b) evidence “‘is not rendered inadmissible

8    because it is of a highly prejudicial nature . . . . The best

9    evidence often is.’”     United States v. Parker, 549 F.2d 1217, 1222

10   (9th Cir. 1977) (internal citation and quotations omitted); see also

11   Blitz, 151 F.3d at 1009 (“[E]ven if . . . [404(b)] evidence resulted

12   in some prejudice (and all unfavorable evidence about a defendant

13   does), it was not ‘unfair prejudice’ and did not ‘substantially

14   outweigh’ the high probative value of the evidence.”).

15         Here, because defendant’s prior acts of fraud bear directly on

16   his intent and the absence of mistake in connection with the use of

17   falsified tax documents charged in this case, any prejudice from this

18   evidence would not be “unfair.”       Moreover, there is nothing about

19   defendant’s prior conduct that has the tendency to provoke an

20   emotional response in a significant way that would warrant precluding

21   the evidence at trial.      Indeed, the Ninth Circuit has repeatedly

22   upheld admission of considerably more prejudicial Rule 404(b)

23   evidence against a Rule 403 challenge.        In Hadley, for example, the

24   Ninth Circuit held that evidence of prior instances of sexual

25   molestation were properly admitted in a sexual abuse case, even where

26   some of the instances had occurred more than ten years earlier.            918

27   F.2d at 848; see also United States v. Boise, 916 F.2d 497, 502 (9th

28

                                             9
     Case 2:19-cr-00659-DMG Document 27 Filed 11/26/19 Page 12 of 12 Page ID #:89



1    Cir. 1990) (affirming admission of evidence of prior abuse of child

2    in murder case).

3         The government also intends to request that the Court give a

4    limiting instruction that will ameliorate any concern of unfair

5    prejudice.    This instruction should be given both as the prior

6    conviction documents are entered into evidence by the government, and

7    at the conclusion of the trial with other jury instructions.            As the

8    Ninth Circuit has long recognized, a jury is presumed to follow jury

9    instructions that define the limited purposes for which particular

10   evidence is to be considered.       See United States v. O’Brien, 601 F.2d

11   1067, 1070 (9th Cir. 1979) (“Limiting instructions may reduce or

12   eliminate prejudice which would otherwise occur.”); United States v.

13   Manning, 56 F.3d 1188, 1197 (9th Cir. 1995) (evidence of prior

14   bombing conviction admissible in trial for murder by mail bomb;

15   limiting instruction indicated that court conducted balancing).            With

16   a limiting jury instruction, this evidence will not be so unfairly

17   prejudicial as to substantially outweigh its probative value in

18   showing knowledge, intent, and the absence of mistake.

19   V.   CONCLUSION
20        For the foregoing reasons, the government respectfully requests

21   that the Court grant the government’s motion in limine, and admit

22   evidence of the Prior Uncharged Acts under Federal Rule of Evidence

23   404(b).

24

25

26

27

28

                                            10
